DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.

Response to Amendment
In light of the amended claims, the claims have overcome the 35 U.S.C. 103 rejection.
The claims have been rejected under 35 U.S.C. 101.

Notice to Applicant
In the amendment dated 11/06/2020, the following has occurred: claims 1, 9, and 16 have been amended; claims 2-8, 10-15, 17-20 have remained unchanged; and no new claims have been added.
Claims 1-20 are pending.
Effective Filing Date: 04/21/2016

Response to Arguments
35 U.S.C. 103 Rejections:
Applicant made arguments directed towards the newly amended claim limitations.  Applicant’s amendments have overcome the prior art rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-8 are drawn to a method, claims 9-15 are drawn to a system, and claims 16-20 are drawn to a computer program product, each of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).


Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) transmitting, to a data source, a request for data corresponding to a health-related adverse event, 2) receiving, from the data source, a plurality of records that correspond to the request, each record from among the plurality of records comprising data in a structured form that is organized into structured data fields, each structured data field of the structured data fields comprising data and structural components, the plurality of records including different types of records obtained from different initial data sources, each of the initial data sources storing the records in a structured format specific to that data source, 3) generating a set of composite documents from the plurality of records, the generating comprising extracting unstructured data from within the structured data fields and concatenating the extracted unstructured data, while omitting the structural components, so as to cause each composite document from among the set of composite documents to comprise previously structured information in an unstructured form, 4) determining if the set of composite documents comprises instances of duplication of information from different ones of the plurality of records based on the previously structured information in the unstructured form, 5) 2creating events corresponding to the instances of duplication of information if the set of composite documents is determined to comprise instances of duplication of information, 6) classifying each event from among the created events using a predetermined taxonomy, 7) and analyzing the events classified using the predetermined taxonomy to facilitate assessment and management of health care risk exposure of the organization. These steps correspond to Certain Methods of Organizing Human Activity, more specifically, managing personal behavior or relationships or interactions between. Independent claims 9 and 16 recite similar limitations and are also directed to an abstract idea under the same analysis.
Additionally, claim 1 recites, in part, performing the steps of 1) receiving, from the data source, a plurality of records that correspond to the request, each record from among the plurality of records comprising data in a structured form that is organized into structured data fields, each structured data field of the structured data fields comprising data and structural components, the plurality of records including different types of records obtained from different initial data sources, each of the initial data sources storing the records in a structured format specific to that data source, 2) generating a set of composite documents from the plurality of records, the generating comprising extracting unstructured data from within the structured data fields and concatenating the extracted unstructured data, while omitting the structural components, so as to cause each composite document from among the set of composite documents to comprise previously structured information in an unstructured form, 3) determining if the set of composite documents comprises instances of duplication of information from different ones of the plurality of records based on the previously structured information in the unstructured form, 4) 2creating events corresponding to the instances of duplication of information if the set of composite documents is determined to comprise instances of duplication of information, 5) classifying each event from among the created events using a predetermined taxonomy, 6) and analyzing the events classified using the predetermined taxonomy to facilitate assessment and management of health care risk exposure of the organization. These steps correspond to Mental Processes because a 1), the step of receiving a plurality of records, may be directed to the abstract idea but it can also be deemed an additional element. Further assessment will be provided below in step 2A, prong two with respect to this limitation. Independent claims 9 and 16 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 2-8, 10-15, and 17-20 include all of the limitations of claims 1, 9, and 16, and therefore likewise incorporate the above described abstract idea. Depending claims 8, 15, and 20 add the additional steps of “development of loss control programs for insured entities by insurance carriers based on the analysis of the events” and “isolation of key sources of risk and development of intervention strategies by risk managers based on the analysis of the events”. Additionally, the limitations of depending claims 2-7, 10-14, and 17-19 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-8, 10-15, and 17-20 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 9, and 16 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite (under the “Mental Processes” and “Certain Methods of Organizing Human Activity” groupings) the additional elements of – using a processor and a communication interface to perform the claimed steps. The processor and the communication interface in these steps are recited at a high-level of generality (i.e., as 
Furthermore, when directed towards the “Mental Processes” grouping, the claims recite an additional element of – “transmitting, to a data source, a request for data corresponding to a health-related adverse event.” Additionally, “receiving, from the data source, a plurality of records that correspond to the request, each record from among the plurality of records comprising data in a structured form that is organized into structured data fields, each structured data field of the structured data fields comprising data and structural components, the plurality of records including different types of records obtained from different initial data sources, each of the initial data sources storing the records in a structured format specific to that data source” may be directed towards an additional element as discussed above in Step 2A, prong one. These “transmitting” and “receiving” steps amount to no more than mere data gathering
Dependent claims recite subject matter that amounts to limitations consistent with the additional elements in the independent claims.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).


Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and communication interface to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component and the “transmitting” and “receiving” step amounts to no more than mere data gathering or well-understood, routine, and conventional activity that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components and well-understood, routine, and conventional activity, as discussed above that are being used to apply mental steps and certain methods of organizing human activity. Specifically, MPEP 2106.05(d) and MPEP 2106.05(f) recites that the following limitations are not significantly more:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); and
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).

The current invention receives data, creates events based on that data, and analyzes those events utilizing a processor and a communication interface, thus the processor and the communication interface are adding the words “apply it” with mere instructions to implement the abstract idea on a computer. Furthermore, receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention transmits a request for data, and receives a plurality of records corresponding to the request over a network, for example the Internet. Mere instructions to apply an exception using a generic computer component and well-understood, routine, and conventional activities cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626